DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 10/28/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bai et al., US 20170146362 A1, in view of Tang et al., US-20120022764-A1, hereinafter referred to as Bai and Tang.
As per claim 1
Bai discloses [a] system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to (Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor – Bai ¶56): 
collect operation data of one or more components of a vehicle (the physics-based model 124 uses calculations based on engine performance, vehicle parameters and vehicle environment to estimate fuel consumption for a particular vehicle and driver over the road segments of a particular navigation route – Bai ¶26); 
input the collected operation data and previously stored operation data to a first machine learning program that assigns the collected operation data to one of a plurality of previously determined paths and outputs a target fuel consumption rate of the vehicle based on the assigned path (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters, input parameters 210 are related to road topology—for example, the altitude, ascent and descent parameters. Others of the input parameters 210 correlate to driver behavior – Bai Fig 2 + ¶23, ¶39 & ¶41); 
Bai does not explicitly disclose input the target fuel consumption rate and the collected operation data to a second machine learning program that outputs a plurality of operation settings of the one or more components to attain the target fuel consumption rate; and 
actuate the one or more components to attain the plurality of operation settings.
However, Bai does disclose sending data to a second machine learning program (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., When the vehicle 104 requests navigation routing instructions, the server 120 provides at least one (and often more than one) routing option, including distance, estimated time, and estimated fuel consumption and cost for each of the routing options., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters – Bai Fig 2 + ¶23, ¶25, & ¶39).
However, Tang teaches input the target fuel consumption rate and the collected operation data [to a model] that outputs a plurality of operation settings of the one or more components to attain the target fuel consumption rate (BORD 50 may also include a driver fuel economy performance evaluation module 58 configured to evaluate each driver's fuel economy under various operating scenarios, For example, a first output signal 92 may be transmitted to TECU 46 for use in connection with controlling engine 32 and transmission 34. A second output signal 94 may be transmitted to driver interface 79. The output signals from LPM 48 may be used to provide engine drive torque/speed control, transmission shift control and advisory driver information (i.e., through driver interface 79)., The computation then proceeds to block 158, where the previously computed speed profile may be modified, if necessary, to accommodate a particular grade and curvature of the road within look-ahead window 100. The resulting output (block 160) is a target speed profile v*(.DELTA.x), which may be used by FE-optimal behavior estimation module 88 to determine a corresponding engine/transmission optimized drive torque estimated to produce the target speed profile - Tang Figs 2 & 3 + ¶28, ¶34 & ¶69); and 
actuate the one or more components to attain the plurality of operation settings (For example, a first output signal 92 may be transmitted to TECU 46 for use in connection with controlling engine 32 and transmission 34. A second output signal 94 may be transmitted to driver interface 79. The output signals from LPM 48 may be used to provide engine drive torque/speed control, transmission shift control and advisory driver information (i.e., through driver interface 79)., The computation then proceeds to block 158, where the previously computed speed profile may be modified, if necessary, to accommodate a particular grade and curvature of the road within look-ahead window 100. The resulting output (block 160) is a target speed profile v*(.DELTA.x), which may be used by FE-optimal behavior estimation module 88 to determine a corresponding engine/transmission optimized drive torque estimated to produce the target speed profile - Tang Fig 3 + ¶34 & ¶69).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 2
Bai further discloses wherein the instructions further include instructions to collect the operation data from a predetermined period of time from activation of the vehicle (the server 120 continuously collects data from many road vehicles 102 and other data sources (142, 152-156), and continuously refines fuel consumption estimation models 124 and 134 - Bai ¶25).
As per claim 3
Bai does not disclose wherein the instructions further include instructions to identify an occupant of the vehicle based on the collected operation data.
However, Tang teaches wherein the instructions further include instructions to identify an occupant of the vehicle based on the collected operation data (BORD 50 may also maintain an operator driving behavior database 54 for each driver of vehicle 20 - Tang Fig 2 + ¶28).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 4
Bai further discloses sending data to the first machine learning program (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., When the vehicle 104 requests navigation routing instructions, the server 120 provides at least one (and often more than one) routing option, including distance, estimated time, and estimated fuel consumption and cost for each of the routing options., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters – Bai Fig 2 + ¶23, ¶25, & ¶39).
Bai does not explicitly disclose wherein the instructions further include instructions to input the identification of an occupant of the vehicle to the first machine learning program and to output the target fuel consumption rate based on the identification of the occupant.
However, Tang teaches wherein the instructions further include instructions to input the identification of an occupant of the vehicle [to a model] and to output the target fuel consumption rate based on the identification of the occupant (Driving performance data with respect to individual operating scenarios may be downloaded and stored on BORD 50. BORD 50 may also include a driver fuel economy performance evaluation module 58 configured to evaluate each driver's fuel economy under various operating scenarios - Tang Fig 2 + ¶28).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 5
Bai further discloses sending data to the first machine learning program (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., When the vehicle 104 requests navigation routing instructions, the server 120 provides at least one (and often more than one) routing option, including distance, estimated time, and estimated fuel consumption and cost for each of the routing options., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters – Bai Fig 2 + ¶23, ¶25, & ¶39).
Bai does not explicitly disclose wherein the instructions further include instructions to input previously determined operation data of the vehicle operated by the identified occupant to the first machine learning program.
However, Tang teaches wherein the instructions further include instructions to input previously determined operation data of the vehicle operated by the identified occupant [to a model] (ADAS 22 may utilize historical and predictive information of both the vehicle operating environment (i.e., route and traffic information), as well as how the vehicle is being operated by the driver. - Tang Fig 2 + ¶20).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 6
Bai further discloses wherein the instructions further include instructions to input a planned path of the vehicle to the first machine learning program to output the target fuel consumption rate (the physics-based model 124 uses calculations based on engine performance, vehicle parameters and vehicle environment to estimate fuel consumption for a particular vehicle and driver over the road segments of a particular navigation route – Bai ¶26).
As per claim 7
Bai further discloses wherein the instructions further include instructions to input a trip vector to the first machine learning program, the trip vector being a set of values including a predicted path of the vehicle and one or more current operation settings for the components, and wherein the first machine learning program is a clustering program that assigns the trip vector to one of a plurality of clusters, each of the plurality of clusters is based on a respective previously determined trip vector (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., the physics-based model 124 uses calculations based on engine performance, vehicle parameters and vehicle environment to estimate fuel consumption for a particular vehicle and driver over the road segments of a particular navigation route, When the vehicle 104 requests navigation routing instructions, the server 120 provides at least one (and often more than one) routing option, including distance, estimated time, and estimated fuel consumption and cost for each of the routing options., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters – Bai Figs 2 & 3 + ¶23, ¶26, ¶25, & ¶39).
As per claim 8
Bai further discloses wherein each previously determined trip vector defining the plurality of clusters includes an origin, a destination, and a path between the origin and the destination, and each previously determined trip vector has at least one of a different destination or a different path from each other previously determined trip vector (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters, road grade in the form of altitude of the end of a road segment relative to altitude of the start of the segment, total ascent distance (vertical), total descent distance (vertical), average speed, average absolute acceleration, number of stops, total stop duration – Bai Figs 2 & 3 + ¶23, ¶39, & ¶40).
As per claim 9
Bai further discloses wherein the instructions further include instructions to input the collected operation data and previously stored operation data to a third machine learning program trained to output the trip vector (a navigation route is requested by a driver. The request would be made in a typical fashion through the onboard vehicle navigation system in the vehicle 104 of FIG. 2, where the driver specifies a start point (often the vehicle current location) and a destination., the server 120 computes one or more navigation route options for the requested navigation route. The route options typically include two or three different routes including at least some differences in roads. After determining the navigation route options, at box 312 the server 120 computes estimated fuel consumption and fuel cost for each of the routes using the model or models. The fuel consumption estimate may be based on the physics-based model 124, or the machine learning model 134, or a combination of the two. – Bai Figs 2 & 3 + ¶50, ¶39, & ¶51).
As per claim 10
Bai does not disclose wherein the plurality of operation settings includes a prescribed torque output from a powertrain, and the instructions further include instructions to actuate the powertrain to attain the prescribed torque output.
However, Tang teaches wherein the plurality of operation settings includes a prescribed torque output from a powertrain, and the instructions further include instructions to actuate the powertrain to attain the prescribed torque output (BORD 50 may also include a driver fuel economy performance evaluation module 58 configured to evaluate each driver's fuel economy under various operating scenarios, For example, a first output signal 92 may be transmitted to TECU 46 for use in connection with controlling engine 32 and transmission 34. A second output signal 94 may be transmitted to driver interface 79. The output signals from LPM 48 may be used to provide engine drive torque/speed control, transmission shift control and advisory driver information (i.e., through driver interface 79)., The computation then proceeds to block 158, where the previously computed speed profile may be modified, if necessary, to accommodate a particular grade and curvature of the road within look-ahead window 100. The resulting output (block 160) is a target speed profile v*(.DELTA.x), which may be used by FE-optimal behavior estimation module 88 to determine a corresponding engine/transmission optimized drive torque estimated to produce the target speed profile - Tang Figs 2 & 3 + ¶28, ¶34 & ¶69).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 11
Bai does not disclose wherein the plurality of operation settings includes a prescribed maximum speed, and the instructions further include instruction to actuate at least one of a powertrain, a propulsion, or a brake to operate the vehicle below the prescribed maximum speed.
However, Tang teaches wherein the plurality of operation settings includes a prescribed maximum speed, and the instructions further include instruction to actuate at least one of a powertrain, a propulsion, or a brake to operate the vehicle below the prescribed maximum speed (BORD 50 may also include a driver fuel economy performance evaluation module 58 configured to evaluate each driver's fuel economy under various operating scenarios, For example, a first output signal 92 may be transmitted to TECU 46 for use in connection with controlling engine 32 and transmission 34. A second output signal 94 may be transmitted to driver interface 79. The output signals from LPM 48 may be used to provide engine drive torque/speed control, transmission shift control and advisory driver information (i.e., through driver interface 79)., The computation then proceeds to block 158, where the previously computed speed profile may be modified, if necessary, to accommodate a particular grade and curvature of the road within look-ahead window 100. The resulting output (block 160) is a target speed profile v*(.DELTA.x), which may be used by FE-optimal behavior estimation module 88 to determine a corresponding engine/transmission optimized drive torque estimated to produce the target speed profile - Tang Figs 2 & 3 + ¶28, ¶34 & ¶69).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 12
Bai further discloses wherein the instructions further include instructions to input a current timestamp to the first machine learning program and to output the target fuel consumption rate based on the current timestamp (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., the server 120 continuously collects data from many road vehicles 102 and other data sources (142, 152-156), and continuously refines fuel consumption estimation models 124 and 134. When the vehicle 104 requests navigation routing instructions, the server 120 provides at least one (and often more than one) routing option, including distance, estimated time, and estimated fuel consumption and cost for each of the routing options., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters – Bai Fig 2 + ¶23, ¶25, & ¶39 -– Examiner reasons that for each moment that the vehicle is collecting sensor data needed for accurate calculation of the fuel consumption for that route, a timestamp is being created for that dataset in the server 120).
As per claim 13
Bai discloses [a] method, comprising (a system and method are disclosed for providing navigation routing options to a vehicle driver or autonomous driving system – Bai ¶7): 
collecting operation data of one or more components of a vehicle (the physics-based model 124 uses calculations based on engine performance, vehicle parameters and vehicle environment to estimate fuel consumption for a particular vehicle and driver over the road segments of a particular navigation route – Bai ¶26); 
inputting the collected operation data and previously stored operation data to a first machine learning program that assigns the collected operation data to one of a plurality of previously determined paths and outputs a target fuel consumption rate of the vehicle based on the assigned path (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters, input parameters 210 are related to road topology—for example, the altitude, ascent and descent parameters. Others of the input parameters 210 correlate to driver behavior – Bai Fig 2 + ¶23, ¶39 & ¶41); 
Bai does not explicitly disclose inputting the target fuel consumption rate and the collected operation data to a second machine learning program that outputs a plurality of operation settings of the one or more components to attain the target fuel consumption rate; and
actuating the one or more components to attain the plurality of operation settings.
However, Bai does disclose sending data to a second machine learning program (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., When the vehicle 104 requests navigation routing instructions, the server 120 provides at least one (and often more than one) routing option, including distance, estimated time, and estimated fuel consumption and cost for each of the routing options., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters – Bai Fig 2 + ¶23, ¶25, & ¶39).
However, Tang teaches inputting the target fuel consumption rate and the collected operation data [to a model] that outputs a plurality of operation settings of the one or more components to attain the target fuel consumption rate (BORD 50 may also include a driver fuel economy performance evaluation module 58 configured to evaluate each driver's fuel economy under various operating scenarios, For example, a first output signal 92 may be transmitted to TECU 46 for use in connection with controlling engine 32 and transmission 34. A second output signal 94 may be transmitted to driver interface 79. The output signals from LPM 48 may be used to provide engine drive torque/speed control, transmission shift control and advisory driver information (i.e., through driver interface 79)., The computation then proceeds to block 158, where the previously computed speed profile may be modified, if necessary, to accommodate a particular grade and curvature of the road within look-ahead window 100. The resulting output (block 160) is a target speed profile v*(.DELTA.x), which may be used by FE-optimal behavior estimation module 88 to determine a corresponding engine/transmission optimized drive torque estimated to produce the target speed profile - Tang Figs 2 & 3 + ¶28, ¶34 & ¶69); and 
actuating the one or more components to attain the plurality of operation settings (For example, a first output signal 92 may be transmitted to TECU 46 for use in connection with controlling engine 32 and transmission 34. A second output signal 94 may be transmitted to driver interface 79. The output signals from LPM 48 may be used to provide engine drive torque/speed control, transmission shift control and advisory driver information (i.e., through driver interface 79)., The computation then proceeds to block 158, where the previously computed speed profile may be modified, if necessary, to accommodate a particular grade and curvature of the road within look-ahead window 100. The resulting output (block 160) is a target speed profile v*(.DELTA.x), which may be used by FE-optimal behavior estimation module 88 to determine a corresponding engine/transmission optimized drive torque estimated to produce the target speed profile - Tang Fig 3 + ¶34 & ¶69).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 14
Bai further discloses sending data further comprising collecting the operation data from a predetermined period of time from activation of the vehicle (the server 120 continuously collects data from many road vehicles 102 and other data sources (142, 152-156), and continuously refines fuel consumption estimation models 124 and 134 - Bai ¶25).
As per claim 15
Bai does not disclose further comprising identifying an occupant of the vehicle based on the collected operation data.
However, Tang teaches further comprising identifying an occupant of the vehicle based on the collected operation data (BORD 50 may also maintain an operator driving behavior database 54 for each driver of vehicle 20 - Tang Fig 2 + ¶28).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 16
Bai does not explicitly disclose further comprising inputting the identification of an occupant of the vehicle to the first machine learning program and to output the target fuel consumption rate based on the identification of the occupant.
However, Bai does teach to the first machine learning program (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., When the vehicle 104 requests navigation routing instructions, the server 120 provides at least one (and often more than one) routing option, including distance, estimated time, and estimated fuel consumption and cost for each of the routing options., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters – Bai Fig 2 + ¶23, ¶25, & ¶39).
However, Tang teaches further comprising inputting the identification of an occupant of the vehicle [to a model] and to output the target fuel consumption rate based on the identification of the occupant (Driving performance data with respect to individual operating scenarios may be downloaded and stored on BORD 50. BORD 50 may also include a driver fuel economy performance evaluation module 58 configured to evaluate each driver's fuel economy under various operating scenarios - Tang Fig 2 + ¶28).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.
As per claim 17
Bai further discloses further comprising inputting a planned path of the vehicle to the first machine learning program to output the target fuel consumption rate (the physics-based model 124 uses calculations based on engine performance, vehicle parameters and vehicle environment to estimate fuel consumption for a particular vehicle and driver over the road segments of a particular navigation route – Bai ¶26).
As per claim 18
Bai further discloses further comprising inputting a trip vector to the first machine learning program, the trip vector being a set of values including a predicted path of the vehicle and one or more current operation settings for the components, and wherein the first machine learning program is a clustering program that assigns the trip vector to one of a plurality of clusters, each of the plurality of clusters is based on a respective previously determined trip vector (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., the physics-based model 124 uses calculations based on engine performance, vehicle parameters and vehicle environment to estimate fuel consumption for a particular vehicle and driver over the road segments of a particular navigation route, When the vehicle 104 requests navigation routing instructions, the server 120 provides at least one (and often more than one) routing option, including distance, estimated time, and estimated fuel consumption and cost for each of the routing options., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters – Bai Figs 2 & 3 + ¶23, ¶26, ¶25, & ¶39).
As per claim 19
Bai further discloses wherein each previously determined trip vector defining the plurality of clusters includes an origin, a destination, and a path between the origin and the destination, and each previously determined trip vector has at least one of a different destination or a different path from each other previously determined trip vector (The server 120 includes computational capability and storage capability, as would be understood by anyone familiar with computers., a neural network model 200 used to estimate fuel consumption based on a number of road topology and driver behavior parameters, road grade in the form of altitude of the end of a road segment relative to altitude of the start of the segment, total ascent distance (vertical), total descent distance (vertical), average speed, average absolute acceleration, number of stops, total stop duration – Bai Figs 2 & 3 + ¶23, ¶39, & ¶40).
As per claim 20
Bai does not disclose wherein the plurality of operation settings includes a prescribed torque output from a powertrain, and the method further comprises actuating the powertrain to attain the prescribed torque output.
However, Tang teaches wherein the plurality of operation settings includes a prescribed torque output from a powertrain, and the method further comprises actuating the powertrain to attain the prescribed torque output (BORD 50 may also include a driver fuel economy performance evaluation module 58 configured to evaluate each driver's fuel economy under various operating scenarios, For example, a first output signal 92 may be transmitted to TECU 46 for use in connection with controlling engine 32 and transmission 34. A second output signal 94 may be transmitted to driver interface 79. The output signals from LPM 48 may be used to provide engine drive torque/speed control, transmission shift control and advisory driver information (i.e., through driver interface 79)., The computation then proceeds to block 158, where the previously computed speed profile may be modified, if necessary, to accommodate a particular grade and curvature of the road within look-ahead window 100. The resulting output (block 160) is a target speed profile v*(.DELTA.x), which may be used by FE-optimal behavior estimation module 88 to determine a corresponding engine/transmission optimized drive torque estimated to produce the target speed profile - Tang Figs 2 & 3 + ¶28, ¶34 & ¶69).
Bai discloses a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options. Tang teaches a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai, a system and method for providing navigation routing options to a vehicle driver, including estimated fuel consumption by collecting vehicle and driver data to determine the driving time and fuel cost of different routing options with a system and method for optimizing vehicle performance by determining an optimized drive torque for maximizing vehicle fuel economy and detecting a driver requested drive torque using vehicle and driver data, as taught by Tang, for optimizing vehicle fuel economy, and minimizing vehicle wear and tear and travel time, see Tang ¶19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668